DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
 
Status of Claims
	Claims 1-7, 10-12, and 14-22 remain pending in the application. 
 
Response to Amendment
	Applicant amendments filed 10/12/2021 have been entered. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kevin West on 01/19/2021.
Claim 15 has been amended to recite: The sensor system of claim 11, wherein the dispense chemistry forms a hydrophilic surface on at least one of: the first electrode structure and the second electrode structure.

Allowable Subject Matter
Claims 1-7, 10-12, 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record is Li (US-2010/0120016-A1) in view of Frey (US-2007/0080060-A1), Krulevitch (US-6437551-B1), and Srinivasan (US-2010/0270156-A1). 
Li teaches a sensor system, comprising: 
	an assay chamber (referred to as detection chamber 160) configured to receive a fluid sample ([0057] and Figures 9-12);
Figure 12 is the IDAM chip that is used in the microfluidic flow cell seen in Figure 9 ([0019]). As stated by paragraph [0057], it is understood that the microchannel 132 is formed and bonded with IDAM chip 120. The PDMS channel 144 is bonded with IDAM chip 120, which forms inlet 152, outlet 156, and detection chamber 160 ([0057]). Therefore it is understood that the detection chamber 160 (assay chamber) will have electrodes on a bottom substrate as well as the PDMS channel 144 to enclose the microelectrodes. 
	dispense chemistry disposed within the assay chamber (160);
As recited by paragraph [0101] “… interdigitated microelectrode array… coated with Al virus polyclonal antibodies which were bound by Protein A…” 

Figure 15 depicts part of the process to fabricate IDAM chip, where the IDAM chip is understood to have microelectrodes 148 ([0020]). It is understood that the microelectrodes 148 are a first electrode structure. Paragraphs [0101] and [0102] state that the interdigitated array microelectrodes have impedances measured between frequencies of 1 Hz and 1MHz.  
	a controller (referred to as micro-controller 60) electrically coupled to the first electrode structure and configured to identify at least one analyte in the fluid sample based on at least the sense signal generated by the first electrode structure ([0043] and Figures 6-7); and
As recited by paragraph [0005] “… an impedance biosensor is providing for detecting a contaminant in a starting material.” It is understood that the contaminant of Li is an analyte in a fluid sample. 
	a base substrate (referred to as glass wafer 124), wherein one of the first electrode structure and the second electrode structure is embedded within the base substrate (124) ([0055] and Figure 15).
As stated by paragraph [0040], the microfluidic biochip has an embedded interdigitated array microelectrode, however as seen in Figure 15 the electrodes do not appear to be embedded within the glass wafer 124. However, it is understood that embedding an interdigitated electrode pair into a substrate is a manufacturing choice. As seen in Frey Figures 2A, and 2B, the electrodes are embedded into the substrate. It is known in the art that electrodes can peel off, therefore it would have been an obvious manufacturing choice to one skilled in the art to embed the electrodes, as seen in Frey, such that the electrodes would be more securely adhered to the substrate. 

In the analogous art of electrodes for detecting signals associated with particles based on impedance measurements, Krulevitch teaches a microfluidic chip having electrodes on glass substrates. 
Specifically, Krulevitch teaches where electrodes are embedded in microchannels (Column 1 lines 15-20). Further, Krulevitch teaches a device with a bottom glass 11 and top glass 12 to form a microchannel 13 (Column 12 lines 63-66 and Figure 5). Column 3 line 25 states that the microfluidic chip may be glass or polymer based. There is electrode 21 on the top glass 12, and electrode 14 on the bottom glass 11 (Column 13 lines 7-14 and Figure 5). It is understood that top glass 12 acts as a cap to close off the microchannel 13. It is also understood that the electrodes are embedded in the substrate (see Column 1 lines 15-20). Further, it is understood that the electrodes on the base substrate would be proximate to the electrodes on the top substrate, as the impedance would be measured between those two points. It would have been obvious to one skilled in the art to modify the PDMS channel (cap) of Li such that it has an embedded electrode as seen in Krulevitch for the benefit of increased field uniformity and improved sensitivity (Column 5 lines 60-63 of Krulevitch).
The prior art of record does not teach or even suggest where the second electrode structure including: a plurality of steps arranged in a stepped configuration, each step defining a respective region within the assay chamber, the stepped configuration configured to filter 
While Srinivasan does teach where a top substrate 414 has a transition point 442, which is understood to be a step ([0119] and Figure 4B), it is understood that there are no electrodes in this top substrate. It would not have been obvious to one skilled in the art to modify the top substrate of Srinivasan such that it has a plurality of electrodes, where there would be an electrode associated with each of the steps. 
Regarding claim 11, the closest prior art of record is Li (US-2010/0120016-A1) in view of Campbell (US-2012/0034684-A1), Ribi (US-5491097-A), Krulevitch (US-6437551-B1), and Srinivasan (US-2010/0270156-A1).
Li teaches a sensor system, comprising: 
	a base substrate (124);
	an assay chamber (160) configured to receive a fluid sample;

As recited by paragraph [0005] “… an impedance biosensor is providing for detecting a contaminant in a starting material.” It is understood that the contaminant of Li can be an analyte in a fluid sample.
While Li does teach a dispense chemistry disposed within the assay chamber containing coated nanoparticles, Li does not teach the dispense chemistry comprising a dried aqueous solution having a plurality of coated microbeads. 
In the analogous art of sensing analytes in a liquid sample through the use of magnetic capture beads on a sensor, Campbell teaches an apparatus for rapid determination of analytes in liquid samples by immunoassays incorporating magnetic capture beads on a sensor with impedance detection ([0002] and [0185]). 
Specifically, Campbell teaches a dry reagent (dispense chemistry) containing magnetic beads ranging between 0.01 micrometers to 20 micrometers (see paragraph [0080]). Further it is understood that the beads are metal, and may be coated with polymers (see paragraphs [0077] and [0078]). Campbell teaches that the beads are then coated with an antibody (see paragraph [0082]). Further, it is stated in paragraph [0084] that the beads are deposited in a region of the device as a suspension, and that with evaporation of the solvent yields immobilized beads. 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference 
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine magnetic coated nanoparticles of reference Li with magnetic coated microparticles in a suspension of reference Campbell, since the result would have been predictable. Such that the dispense chemistry seen in Li, coated nanoparticles, be substituted with the dried reagent (dispense chemistry) containing coated microbeads seen in Campbell. It is understood that the analyte of interest would impact the choice of using either nanobeads or microbeads.
It is understood that Li teaches, as seen in Figure 12, the IDAM chip that is used in the microfluidic flow cell seen in Figure 9 ([0019]). As stated by paragraph [0057], it is understood that the microchannel 132 is formed and bonded with IDAM chip 120. The PDMS channel 144 is bonded with IDAM chip 120, which forms inlet 152, outlet 156, and detection chamber 160 ([0057]). Therefore it is understood that the detection chamber 160 (assay chamber) will have electrodes on a bottom substrate as well as the PDMS channel 144 to enclose the microelectrodes. 

In the analogous art of detection of analytes with bioelectronics sensors, Ribi teaches a sensor where changes in the signal are related to the amount of analyte in a sample. 
Specifically, Ribi teaches as seen in Figure 1 that electrodes 16 may be configured in a matrix being 2 by 5 elements. It would have been obvious to one skilled in the art to modify the device of Li and Campbell such that the electrodes are arranged in a matrix on the bottom substrate as taught by Ribi for the benefit of extracting the maximum amount of information about the analyte of interest from a small amount of test fluid in an efficient manner (Column 20 lines 31-34)
It is understood that the PDMS channel 144 of Li is a cap that is bonded to the IDAM chip 120 which is fabricated on glass wafer 124, and with the combination of Ribi the PDMS channel 144 (cap) will now be above the electrode matrix of Ribi ([0055], [0057] and Figure 15 of Li). However, the combination of Li, Campbell and Ribi do not teach a microfluidic cap coupled to the base substrate comprising a second electrode structure within the assay chamber, the second electrode structure having a stepped configuration. 
In the analogous art of electrodes for detecting signals associated with particles based on impedance measurements, Krulevitch teaches a microfluidic chip having electrodes on glass substrates. 
Specifically, Krulevitch teaches where electrodes are embedded in microchannels (Column 1 lines 15-20). Further, Krulevitch teaches a device with a bottom glass 11 and top 
The prior art of record does not teach or even suggest the second electrode structure including: a plurality of steps arranged in a stepped configuration, each step defining a respective region within the assay chamber, the stepped configuration configured to filter analytes or particles in the fluid sample into a respective region based on a size of the analytes or particles, and a plurality of electrodes, each electrode corresponding to a respective step among the plurality of steps, each electrode is configured to transmit a corresponding electrical signal through the respective region, the plurality of electrodes configured to transmit at least one electrical signal through the fluid sample; the first electrode structure being configured to receive at least a portion of the at least one electrical signal transmitted through the fluid sample and responsively generate a sense signal that corresponds to one or more electrodes that transmitted the at least one electrical signal among the plurality of electrodes, the sense 
While Srinivasan does teach where a top substrate 414 has a transition point 442, which is understood to be a step ([0119] and Figure 4B), it is understood that there are no electrodes in this top substrate. It would not have been obvious to one skilled in the art to modify the top substrate of Srinivasan such that it has a plurality of electrodes, where there would be an electrode associated with each of the steps. 
Regarding claim 19, the closest prior art of record is Li (US-2010/0120016-A1) in view of Frey (US-2007/0080060-A1), Krulevitch (US-6437551-B1), and Srinivasan (US-2010/0270156-A1).
Li teaches a sensor system, comprising: 
	a base substrate (124);
	an assay chamber (160) configured to receive a fluid sample;
	dispense chemistry disposed within the assay chamber (160);
As recited by paragraph [0101] “… interdigitated microelectrode array… coated with Al virus polyclonal antibodies which were bound by Protein A…”
a sensor embedded within the base substrate (124), the sensor comprising a first electrode structure (148);
As stated by paragraph [0040], the microfluidic biochip has an embedded interdigitated array microelectrode, however as seen in Figure 15 the electrodes do not appear to be embedded within the glass wafer 124. However, it is understood that embedding an interdigitated electrode pair into a substrate is a manufacturing choice. As seen in Frey Figures 
a controller (referred to as micro-controller 60) electrically coupled to the first electrode structure and configured to identify at least one analyte in the fluid sample based on at least the sense signal generated by the first electrode structure ([0043] and Figures 6-7); and
As recited by paragraph [0005] “… an impedance biosensor is providing for detecting a contaminant in a starting material.” It is understood that the contaminant of Li can be an analyte in a fluid sample.	
It is understood that the PDMS channel 144 of Li is a cap that is bonded to the IDAM chip 128 which is fabricated on glass wafer 124 (base substrate) ([0055], [0057] and Figure 15 of Li). It is further understood that Figure 12 is the IDAM chip that is used in the microfluidic flow cell seen in Figure 9 ([0019]). As stated by paragraph [0057], it is understood that the microchannel 132 is formed and bonded with IDAM chip 120. The PDMS channel 144 is bonded with IDAM chip 120, which forms inlet 152, outlet 156, and detection chamber 160 ([0057]). Therefore it is understood that the detection chamber 160 (assay chamber) will have electrodes on a bottom substrate as well as the PDMS channel 144 to enclose the microelectrodes. 
However, the combination above does not teach a microfluidic cap coupled to the base substrate and comprising a second electrode structure.

Specifically, Krulevitch teaches where electrodes are embedded in microchannels (Column 1 lines 15-20). Further, Krulevitch teaches a device with a bottom glass 11 and top glass 12 to form a microchannel 13 (Column 12 lines 63-66 and Figure 5). Column 3 line 25 states that the microfluidic chip may be glass or polymer based. There is electrode 21 on the top glass 12, and electrode 14 on the bottom glass 11 (Column 13 lines 7-14 and Figure 5). It is understood that top glass 12 acts as a cap to close off the microchannel 13. It is also understood that the electrodes are embedded in the substrate (see Column 1 lines 15-20). Further, it is understood that the array of electrodes on the base substrate would be proximate to the electrodes on the top substrate, as the impedance would be measured between those two points. It would have been obvious to one skilled in the art to modify the device of Li and Frey to modify the PDMS channel (cap) of Li to have an embedded electrode as seen in Krulevitch for the benefit of increased field uniformity and improved sensitivity (Column 5 lines 60-63 of Krulevitch).
The prior art of record does not teach or even suggest the second electrode structure including: a plurality of steps arranged in a stepped configuration, each step defining a respective region within the assay chamber, the stepped configuration configured to filter5Application No. 16/160,339 Amendment Dated October 12, 2021Reply to Final Office Action of August 09, 2021analytes or particles in the fluid sample into a respective region based on a size of the analytes or particles, and a plurality of electrodes, each electrode corresponding to a respective step among the plurality of steps, each electrode is configured to transmit a corresponding 
While Srinivasan does teach where a top substrate 414 has a transition point 442, which is understood to be a step ([0119] and Figure 4B), it is understood that there are no electrodes in this top substrate. It would not have been obvious to one skilled in the art to modify the top substrate of Srinivasan such that it has a plurality of electrodes, where there would be an electrode associated with each of the steps. 

Regarding claims 1, 11, and 19, Hong (US-2015/0008543-A1) teaches a MEMS capacitive pressure sensor that has a multiple step shaped dielectric layer 202 that allows a first electrode layer (203) and second electrode layer (206) to have stepped surface profiles (Hong; [0043], [0046], [0053], Figures 7-14). However, even though the second electrode layer 206 is seen to have a stepped configuration, it is understood to be a single layer. As such, there is not a plurality of electrodes, each electrode corresponding to a respective step among the plurality of steps. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796